Citation Nr: 1538230	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

5.  Entitlement to a compensable rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

In July 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge on the issue of entitlement to service connection for headaches.  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for a skin disability, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and entitlement to a compensable rating for bilateral hearing loss disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Headaches are etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has headaches that are the result of active service.  Specifically, he has reported, both in statements of record and at his July 2011 Board hearing, that his current headaches, which have been diagnosed as migraines, are the same as headaches he had while on active service and began after sustaining an in-service head injury. 

A review of the Veteran's service medical records show that he began complaining of headaches in March 1966 and reported at that time that he had sustained a head injury a few days prior, but that he had not lost consciousness.  Following the initial March 1966 treatment visit, the Veteran continued to report headaches on a consistent basis, with accompanying symptoms of nausea, dizziness, vomiting, and "blacking out."  The Veteran was provided an electroencephalogram (EEG) in April 1966, which was normal, but it was recommended that a repeat EEG be conducted when the Veteran was unmedicated.  At a neurology consultation in April 1966, it was noted that all testing, including the EEG, was normal and the neurologist determined that the Veteran's headaches were psychiatric in nature and recommended that the Veteran be discharged and offered a psychiatric consultation.  There is no indication that the Veteran was offered a psychiatric consultation during active service and the remainder of the service medical records show that the Veteran continued to complain of headaches sporadically throughout active service.  At one point in September 1966 the treatment provider noted an impression of psychiatric headaches.  

The Veteran's statements of record, his Board hearing testimony, and two VA examination reports, detail his reports of continued headaches since active service.  He has also continuously reported that he started receiving private treatment immediately following active service, but that records of that treatment are no longer available due to records retention policies.  

VA outpatient treatment notes of record show that the Veteran has complained of headaches on occasion and document that a non-VA medication that he routinely takes is Excedrin Migraine. 

Social Security Administration (SSA) disability records document that the Veteran reported on his January 2000 disability application that he still had headaches at that time and that these headaches were almost daily, and sometimes quite severe.  

Finally, the Board notes that a March 2015 rating decision granted entitlement to service connection for a psychiatric disability, specifically posttraumatic stress disorder (PTSD).  The Board finds that very significant as the Veteran's service medical records note the determination that the Veteran's headaches during active service were psychiatric in nature.  Further, based on the evidence of record, the Board finds no reason to doubt the Veteran's credibility with regard to his assertions that he has continued to have headaches since active service.  The Board notes that there are two VA medical opinions of record noting that the Veteran's headaches are not related to active service.  However, neither of those opinions addressed the likely psychological etiology of the headaches or the service medical records noting psychiatric headaches.  Therefore, the Board finds they are not probative in this matter.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for headaches is at least in equipoise.  Therefore, the Board finds that the Veteran's headaches began in service, when it was noted that they were psychiatric in nature, and he is now service connected for a psychiatric disability.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a headache disability is granted. 


REMAND

In a July 2015 substantive appeal of the issues of entitlement to service connection for a skin disability, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and entitlement to a compensable rating for bilateral hearing loss disability, the Veteran indicated that he wanted a Board hearing by videoconference.  There is no indication from the record that the Veteran has been scheduled for a videoconference hearing before the Board in connection with the appeal of those issues.  Because hearings before the Board are scheduled by the RO, remand is required for the hearing to be scheduled.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board on the issues of entitlement to service connection for a skin disability, peripheral neuropathy of the upper extremities, and peripheral neuropathy of the lower extremities, and entitlement to a compensable rating for bilateral hearing loss disability.  Notify the Veteran and representative, of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


